Citation Nr: 0126195	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected deviated septum, currently evaluated as 10 percent 
disabling.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for blindness of the left eye as a result of 
treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran's active service is not verified in his 
reconstructed claims file.  He reportedly served during World 
War II and prior thereto.  However, for purposes of this 
decision, verification of his service is not crucial to 
rendering a decision.  

This appeal arises from a March 1998 rating decision of the 
New York, New York, regional office (RO) which denied 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for blindness of the left eye as a result of 
treatment by the Department of Veterans Affairs, and which 
denied an increased evaluation for a service-connected 
deviated septum, evaluated as 10 percent disabling.  The 
notice of disagreement was received in February 1999.  The 
statement of the case was issued in March 1999.  The 
veteran's substantive appeal was received in March 1999.  In 
August 2001, the veteran was afforded a personal hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) at the RO.  A transcript of the hearing has 
been associated with the claims folder.

Further, during the course of his August 2001 personal 
hearing, the veteran raised the issues of service connection 
for sinusitis on a secondary basis and service connection for 
post-traumatic stress disorder (PTSD).  There is no evidence 
that the RO has considered either of these issues.  
Nevertheless, as the issues of secondary service connection 
for sinusitis and service connection for PTSD are not 
inextricably intertwined with the current appeal, the issues 
are referred to the RO for the appropriate action.



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained by the RO.

2.  The veteran's deviated nasal septum is manifested by 
complete obstruction of the left nostril.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
deviated septum in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 
4.97, Diagnostic Codes 6502 (2001), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO informed the veteran of the 
requirements for establishing entitlement to a higher 
disability evaluation for a deviated nasal septum.  The RO 
obtained all medical records pertinent to the issue on 
appeal.  There is no outstanding evidence or information 
which should be obtained.  

The Board observes that there is no indication that the 
veteran was afforded a VA examination to determine the status 
of his deviated septum.  However, as will be discussed below, 
the veteran is currently receiving the maximum schedular 
rating for a deviated nasal septum.  He has also denied 
having any problems with his deviated septum that would 
warrant consideration of an extraschedular evaluation.  In 
other words, there would be no useful purpose in remanding 
this matter for a VA examination.

It is also noted that the original claims folder has 
apparently been lost and has subsequently been rebuilt.  The 
reconstructed claims folder adequately documents that service 
connection for a deviated septum has been in effect since 
December 1992.  Further, there is no indication, nor has it 
been contended, that the original claims folder contained any 
evidence relating to the veteran's current appeal. 

The facts relevant to this claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider it in light of 
the regulations implementing the VCAA.  A remand for RO 
consideration of the claim in light of the implementing 
regulations would only serve to delay resolution of the 
veteran's appeal with no benefit flowing to the veteran.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's nasal disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

As referenced above, the veteran's claims file is a 
reconstructed folder.  The reconstructed folder shows that he 
is service-connected for a deviated nasal septum, and that a 
10 percent disability evaluation has been in effect since 
December 1992.  No assertions have been made to the contrary.  
Treatment notes dated in November 1992 describe the veteran 
as having nasal obstruction on the left.

In October 1997, the veteran filed a claim for an increased 
evaluation of his service-connection nasal condition.  He 
asserted that the 10 percent disability rating assigned to 
deviated septum did not adequately compensate him for his 
suffering.  He said he had been forced to endure many years 
of breathing problems.  

Medical records from the St. Albans VA Medical Center (VAMC) 
dated between April 1995 and June 1997 were associated with 
the claims folder.  An April 1995 consultation report 
indicated that the veteran was seen for complaints of pain in 
the left nostril associated with occasional epistaxis.  An 
examination revealed vasomotor rhinitis and a deflected 
septum to the left.  There was no evidence of epistaxis at 
that time.  Subsequent treatment notes pertain to other 
medical conditions.

By a rating action dated in March 1998, the 10 percent 
disability evaluation assigned for a deviated nasal septum 
was continued.  The RO indicated that the recent VA treatment 
had been for non-service-connected conditions.

Additional medical records from the St. Albans VAMC and 
Brooklyn VAMC dated from September 1996 to July 1998 were 
associated with the claims folder.  Significantly, a July 
1997 treatment note indicated that the veteran was seen for 
complaints of painful swallowing for the past 10 days.  He 
also endorsed having some raspiness to his voice.  He denied 
dysphagia.  Following a physical examination, the veteran was 
diagnosed as having sinusitis with pharyngeal laryngitis.  
The veteran was seen by the ears, nose, and throat (ENT) 
clinic in August and October 1997.  Those records show that 
the veteran acute sinusitis resolved, but that he continued 
to use a variety of inhalers to assist his breathing.  There 
were again no findings pertaining to the veteran's deviated 
nasal septum.  

The veteran was afforded a personal hearing before the 
undersigned in August 2001.  He said he was unable to breathe 
freely through his nose.  He indicated that his left nostril 
was completely blocked.  He stated that he had derived no 
relief from surgery intended to ameliorate his condition.  
The veteran reported that he was not receiving any formal 
treatment for his nose disability.  He instead indicated that 
he used over-the-counter medications.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The veteran is currently receiving a 10 percent disability 
rating for his deviated nasal septum.  Under Diagnostic Code 
6502, traumatic deviated septum with 50 percent obstruction 
of the nasal passages on both sides or complete obstruction 
on one side warrants a maximum 10 percent schedular 
evaluation.  This is the maximum rating allowable under the 
this diagnostic code.  A higher disability evaluation for 
deviated nasal septum would therefore be inappropriate.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalization for his 
deviated nasal septum.  In addition, the manifestations of 
the disability are those contemplated by the schedular 
criteria.  In sum there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has concluded that referral of the case 
for extra-schedular consideration is not warranted.


ORDER

Entitlement to an increased evaluation for service-connected 
deviated septum in excess of 10 percent is denied.


REMAND

The veteran contended at his hearing that left eye blindness 
is the result of treatment he received at the St. Albans 
VAMC.  He stated that he initially experienced an episode of 
blindness one evening in "November 1997."  Although the 
episode of blindness lasted only a few hours, he sought 
medical consultation the next day in order to determine the 
cause of the incident.  The examining physician essentially 
ignored his complaints because his sight had returned.  The 
physician made no attempt to determine what had caused his 
temporary blindness.  A few months later, he lost his left 
eye vision again.  At that time, physicians determined the 
cause to be a blocked artery, and they were appalled to learn 
that he had never been examined after his episode of 
blindness.  (At the hearing, the veteran indicated that he 
could not recall the names of the physicians who were so 
appalled.)

The veteran further contends that had he been tested and 
examined after his initial episode of left eye blindness, he 
would not have permanently lost his sight in that eye.  He 
maintains that the physician who examined him in "November 
1997" was negligent in not exploring the cause(s) of his 
temporary episode of blindness.  For this reason, he argues 
that compensation for his left eye disability is warranted 
pursuant to 38 U.S.C.A. § 1151.  (Note:  Other dates as to 
the initial episode of blindness are given by the veteran.  
See for example a letter from him dated in September 1997 
wherein he argued the "malpractice" occurred in March 1997.  
See also the outpatient treatment record of February 1997, 
whereby the veteran reported the sudden onset of blindness in 
the left eye the previous night.  At this time, he reported a 
history of vision loss five months previously which lasted 
two hours.)  

For claims for compensation under 38 U.S.C.A. § 1151 received 
after October 1, 1997, benefits may be paid for disability or 
death caused by hospital care, medical, or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA, when the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or the 
disability was due to an event not reasonably foreseeable.  
Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, which is deficient 
to standards set out by law, compensation shall be awarded in 
the same manner as if such disability were service connected.  
38 U.S.C.A. § 1151 requires a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  As the veteran's claim for 
compensation was received on October 3, 1997, the new 
standard is solely applicable.  See VAOPGCPREC 40-97 (Dec. 
31, 1997).

As discussed above, the Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law during the pendency of the veteran's appeal.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

A review of the claims folder indicates that there are 
outstanding medical records that must be obtained prior to 
final appellate consideration.  Specifically, the claims 
folder contains a March 13, 1997 discharge summary from the 
Brooklyn VAMC that indicates that the veteran had been 
admitted to that facility on February 28 with complaints of a 
sudden onset of vision loss of the left eye.  He was 
diagnosed as having an embolic central retinal artery 
occlusion on the left.  He was also found to have a 
completely occluded left carotid and a 70 to 75 percent 
occluded right carotid artery.  Thereafter, the record shows 
that the veteran underwent a triple coronary artery bypass 
graft at Stony Brook Hospital in April 1997.  Neither the 
records from the Stony Brook Hospital nor those from the 
veteran's hospitalization at the Brooklyn VAMC have been 
obtained.  Under VA's duty to assist, this must be rectified.

Moreover, the veteran indicated that the physicians who 
treated him at the Brooklyn VAMC had intimated that the loss 
of his sight could have been prevented if he had undergone 
testing when he first experienced loss of vision in the left 
eye.  The veteran should therefore be advised of the 
probative value of submitting a medical statement that 
documents such an opinion.  The veteran should also be 
provided a VA examination to determine the nature and 
etiology of his current left eye disability.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000).

In light of these circumstances, this case is REMANDED to the 
RO for the following development:

1.  The RO should advise the veteran that 
he may submit additional medical evidence 
supportive of his claim and assure that 
the requirements of the VCAA and 
implementing regulations have been 
complied with.  He should also be asked 
to clarify the date the reported 
"malpractice" occurred.

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  This should include, but not 
be limited to, the complete report of 
hospitalization at the Brooklyn VAMC from 
February 28, 1997 to March 13, 1997 and 
Stony Brook Hospital in April 1997.

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of such records.

4.  Thereafter, the RO should have the 
veteran's entire claims folder reviewed 
by a physician who specializes in eye 
diseases.  The examiner is requested to 
offer opinions as follows:  

I.  Is the veteran's left eye 
blindness due to occlusion of the 
left carotid artery? 

II.  Were there signs and/or 
symptoms of left carotid artery 
occlusion or a left eye disability 
referable thereto prior to March 17, 
1997 as documented in VA medical 
treatment records?  If so, please 
discuss in detail and note whether 
such signs or symptoms were early 
manifestations indicative of the 
disability which caused the 
veteran's left eye blindness. 

III.  Is it at least as likely as 
not that there was a failure of the 
VA due to carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault to undertake specific 
evaluation of any eye and/or carotid 
artery findings or symptoms prior to 
March 1997 or to refer the veteran 
for specific evaluation of 
suspicious symptomatology which may 
have led to detection of the left 
carotid artery occlusion and any 
resulting left eye blindness.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO should readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



